—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered November 7, 1997, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
Defendant did not preserve his present claim that, under the facts of the case, the court should not have included any reference to the duty to retreat in its justification charge and we decline to review it in the interest of justice. Were we to review this claim, we would find that the instruction accurately stated the law and could not have caused any prejudice. Concur— Nardelli, J. P., Williams, Wallach, Lerner and Andrias, JJ.